PARSONS, J.
The land was sold by the sheriff in 1839, under orders of the Circuit Court of Benton, made upon the returns of a constable on three executions issued by a justice of the peace. Luckey was a defendant among others, in each of the executions, and the legal title to the land was in him. The defendant claims by a regular chain of conveyances from the purchasers at the sale. The executions from the justice and the levy by the constable are recited in the orders, and the order states that the proceedings Avere regular.
The executions were read in evidence on the trial, and the constable’s return was, “ Levied the within on the N. E. ‡ of the N. E. y of section 21, township 15, range 11 E., in the Coosa land district, as the property of Catherine Weir and J. P. Luckey; pointed out by the plaintiff, — 16th Dec. 1838.”
The act of 1818 (Clay’s Dig. 201, § 31,) provides that when necessary for want of personal property to levy such executions on land, the officer levying the execution is to return it to the next Circuit Court of his county, and the court, on motion of the plaintiff, u and it appearing by an exhibition of the proceedings before the justice, that tho same have been regular,” is to order a sale of the land, or whatever part thereof may be necessary to satisfy the execution. The plaintiff’s counsel contend that the defendant’s title is bad, because it does not appear that there was a want of personal property, or that the defendant was notified of the levy.
But he attacks the title collaterally, Avhich cannot be done up*135on tbe ground of any sueb irregularities.—Ware v. Bradford, 2 Ala. 676; Love & Williams v. Powell, 5 ib. 58.
It is contended that the orders are void, because they do not show-that the land was in Benton county, or mention the land district. But they recited an execution issued by a justice of Benton and levied by a constable of Benton, and then state the numbers of the land. This we think Was sufficient.
If the defendants in execution were injured by the irregularities, they had a direct remedy, and upon that they must rely.
The judgment is affirmed.